Title: To George Washington from Benjamin Harrison, 16 June 1780
From: Harrison, Benjamin
To: Washington, George



my Dear General
Virginia June 16th 1780

I have long seen with the deepest concern the situation of america and it is not a little increased by that you were so obliging as to give me of the army, I have supposed that matters were in a bad way but my imagination never reach’d the truth; every man here, I mean in the assembly, seems most heartily disposed to use every exertion for the common cause, but indeed my Dear friend we are so bewilderd and beset with difficuties, that we know not what to do, or how to extricate our selves out of them, the wretched state of our currency occasions this embarrassment to adopt the mode pointed out by Congress damns the public faith perhaps forever, to reject it, may be attended with mischief; but suppose it agreed to, what must become of us in the space between the calling in of one currency and the emission of the new, I can see nothing but bankruptcy and ruin; it is impossible to suppose that the whole money can be call’d in in one, or even two years, without bringing infinite distress on the whole community, and perhaps forceing the people into an open rejection of the Law. The plan of congress stands at present rejected by the Committee of the whole house and a resolution agreed to, to fund the money and call it in, in 15 years, and at the same time to lay heavy taxes in money and specific articles for the support of the war, this is my plan, and yet I can not say I am pleased with it, the more I think on the subject the more I doubt and am perplexed, so that I can not now tell you what will be done, you will say perhaps better do wrong at once than encounter certain evil by delay, I acknowledge the force of this, and can only plead the importance of the subject in excuse—Congress have made a demand on us for six hundred thousand pounds to be forward to them by yesterday, near one half of this money is ready, and I dare say on the way, the rest will follow soon.
never was a demand made in so unluckey a moment the whole burthen of the southern war falls on this Country & North Carolina, S. Carolina is gone, the people rotten to the heart are making their peace from one end of the state to the other, at least we are told so; the enemy are making large strides into N.C. and I make no doubt will even visit us if not check’d, to do which, 2500 militia are embodied and are now moving forward, and a bill will pass our house to-day immediately to raise five thousand more for the same service, and I am happy to inform you that the people turn out with great alacrity; we are told that

the same spirit prevails in most parts of N.C. but strange to tell the State is entirely without arms, or other necessaries, we have furnish’d them with 2000 Stand, but we can spare no more, our own militia, and what must be kept for the defence of the lower parts of the Country will take all that remain; we have besides this heavy expence a great part of the Cavalry, of Baylors & Blands Dragoons to mou[n]t, the Saratoga troops to guard and feed, and our Quota of Continental troops to raise, how all this is to be done with an exhausted Treasury Heaven in its goodness must point out—Before this reaches you you will no doubt have hear’d of the fate of Colo. Buford, he and about 70 Men have escaped, the rest to the amou[n]t of upwards of 200 were either cut to pieces or taken, he prepared us for this event by a Letter to our assembly the day before it happen’d, which I hope you have seen as I sent a Copy of it to one of our Delegates and desired him to forward it to you.
Indeed my friend it requires fortitude in a Statesman to bear up against such multiplied evils, but what must it do with respect to your self, who have not only the Statesmans share to bear, but your own as commander in Chief, the former hears them from afar, but you have them always in view, yet I trust you have magnanimity enough to bear up against them all, and at last you will triumph over misfortune and your Enemies, and arrive at a pitch of glory no man ever attaind; Keep in remembrance the brave the persevering Prince of Orange, his difficulties were not less than yours, his vexations as numerous and yet success cround his labours. curse on those who have brot us into such a wretched state, depend on it they meant it, to force us into accomodation with G.B. and to break the french alliance, I think I have leading principles to go on sufficient to justify such a conclusion, I know that your Soldiers might have been clothed and furnish’d with every necessary only by acting with common honesty, and I am satisfie’d that every step taken respecting finance has operated greatly to the depreciation of our money, and it was so plain that they would do so, that they must have been taken with design; if the States had been call’d on to fund the money, and to appropriate certain funds for its redemption it never would have been at this pass, but enough english G[old] has brot us to this pass, so help me God as I believe it—Colo. Finnie has just brot us an acct of an accion betwixt some of your troops and the Enemy, which ended in our favor and that you were in chase of the rest of the party I wish you success and am with every sentiment of Friendship and respect my Dr Sir your most obedt & very Hble Servt

Benja. Harrison


P.s. A. Cary & Custis present their compliments to you.

 